EXHIBIT ALTAIR NANOTECHNOLOGIES INC. Warrant To Purchase Common Stock Warrant No.: Number of Shares of Common Stock: Date of Issuance: May 28, 2009 ("Issuance Date") Altair Nanotechnologies Inc., a corporation continued under the Canada Business Corporations Act (the "Company"), hereby certifies that, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, , the registered holder hereof or its permitted assigns (the "Holder"), is entitled, subject to the terms set forth below, to purchase from the Company, at the Exercise Price (as defined below) then in effect, upon surrender of this Warrant to Purchase Common Stock (including any Warrants to Purchase Common Stock issued in exchange, transfer or replacement hereof, the "Warrant"), at any time or times on or after the Issuance Date, but not after 11:59 p.m., New York time, on the Expiration Date (as defined below), ()1fully paid nonassessable shares of Common Stock (as defined below)(the "Warrant Shares").Except as otherwise defined herein, capitalized terms in this Warrant shall have the meanings set forth in Section 15.This Warrant is the Warrant to purchase Common Stock issued pursuant to (i) Section 2 of that certain Subscription Agreement (the “Subscription Agreement”), dated as of May 28, 2009 (the "Subscription Date"), by and between the Company and the Holder, and (ii) the Company’s Registration Statement on Form S-3 (File number 333-137099) (the “Registration Statement”).This Warrant is one of a series of Warrants in substantially the same form (the “Warrants”) exercisable for an aggregate of 6,596,958 Warrant Shares (the “Aggregate Warrant Shares”). 1 Insert a number of shares equal to 55% of the number of Common Shares purchased under the Subscription Agreement. 1.
